--------------------------------------------------------------------------------


EXHIBIT 10.1





             
ACCOUNT PURCHASE AGREEMENT
 





DATED AND EFFECTIVE AS OF January 15, 2010


BY AND BETWEEN




SELLER:
Performance Capital Management, LLC



SELLER INFORMATION:
 
ADDRESS:
7001 Village Dr Suite 255

 
Buena Park, CA 90621



TELEPHONE NO.:
714-736-3790

FAX NO.:




AND

 
BUYER:
Oliphant Financial Group, LLC

 
BUYER INFORMATION:

 
 
ADDRESS:
 
9009 Town Center Parkway

 
Lakewood Ranch, FL 34202



TELEPHONE NO.:
941-360-8990

 
FAX NO.:
941-360-8993





CLOSING DATE: January 15, 2010
PURCHASE PRICE: $925,000.00

 
Page 1

--------------------------------------------------------------------------------

 

ACCOUNT PURCHASE AGREEMENT


THIS ACCOUNT PURCHASE AGREEMENT is entered into effective January 15, 2010, by
and between Performance Capital Management, LLC (“Seller") and Oliphant
Financial Group, LLC ("Buyer").   Seller and Buyer are more specifically
identified on the cover page to this Agreement, which is incorporated herein


RECITALS:


WHEREAS, Buyer reviewed and evaluated the Accounts and Account Information, and
Buyer submitted the winning bid to purchase the Accounts from Seller for the
consideration and under the express terms, provisions, conditions and
limitations as set forth herein; and


WHEREAS, Seller desires to sell and Buyer desires to buy the Accounts; and


WHEREAS, Seller is willing, subject to the express terms, provisions,
conditions, limitations, waivers and disclaimers as may be expressly set forth
herein, and in that certain Confidentiality Agreement heretofore executed by
Buyer (or Buyer’s agent/reviewer) with Seller, all of the terms and conditions
of which are expressly incorporated herein and made a part of Buyer’s
representations to Seller herein, to sell, transfer, assign and convey to Buyer
all of Seller's right, title and interest, in, to and under the Accounts.


NOW, THEREFORE, in consideration of the premises, the mutual promises herein set
forth and other valuable considerations, the receipt and sufficiency of which is
hereby acknowledged, Seller and Buyer agree as follows:


ARTICLE I - DEFINITIONS


For purposes of this Agreement, the following terms shall have the meanings
indicated:


"Account(s)" means: (a) the obligations evidenced by any Evidence of
Indebtedness or any deficiency thereunder, consisting primarily of charged-off
credit accounts and similar non-commercial bad consumer debts that are in
default, non-performing or underperforming and that have been sold off by the
original issuer; (b) any rewrite contracts; (c) any judgments founded upon any
such obligations, or other Evidence of Indebtedness, to the extent attributable
thereto, and any lien arising therefrom; and (d) the proprietary interest of
Seller in any Account, or Evidence of Indebtedness forming the subject matter of
any litigation or bankruptcy to which Seller is a party or claimant.


"Account File" means, with respect to each Account included on the Account
Schedule, all available documents and instruments, whether originals or
photocopies, in the possession of Seller.


"Account Schedule" means the schedule, attached as Exhibit "A” hereto, setting
forth the following information concerning each Account: the Account numbers, if
any, for Seller, the name of the Obligor, and the Approximate Current Balance of
each of the Accounts.  The Account Schedule shall be attached as an Exhibit to
the Bill of Sale.


"Agreement" means this Account Purchase Agreement, including the cover page and
all Addenda, Exhibits and Schedules hereto.


“Approximate Current Balance” means the approximate unpaid balance in U. S.
Dollars for each Account identified in the Account Schedule attached hereto as
Exhibit “A” and specified as either the current balance or the current principal
balance.  This may include interest (accrued or unaccrued), costs, fees and
expenses.  It is possible that payments may be made by or on behalf of any
obligor prior to the Cut-Off Date or the date of this Agreement which are not
reflected in the Approximate Current Balance.  This figure may also reflect
payments made by or on behalf of any Obligor which have been deposited and
credited to the Approximate Current Balance of such Account, but which may later
be returned uncollected due to insufficient funds or other reasons.


"Bill of Sale and Assignment" means the document to be delivered to Buyer on or
before the Transfer Date, in the form attached hereto as Exhibit "B", together
with the attached Account Schedule.


"Claim" means any claim, demand or legal proceeding.


“Cut-off Date” means December 1, 2009.


"Evidence of Indebtedness" means with respect to each Account, the original or
any copy (including any microfilm, microfiche, photocopy or machine readable
format) of: (a) a promissory note, rewrite contract, loan application,
statements, record of debt, account, agreement, document or instrument and any
other evidence of debt owed by an obligor, which a creditor could reasonably
rely in asserting that the same represents a balance due and owing, any Account
payment history data or computer printouts, creditor notations or any other
Account summary (b) the spreadsheet listing the Accounts and balances which is a
schedule to the Bill of Sale; (c) any such documents relating to any guarantor
or co-maker on an Account (if any); and (d) any obligation or other evidence
extending or renewing the Account.

 
Page 2

--------------------------------------------------------------------------------

 

"Obligor" means the current and unreleased obligor(s) on an obligation or on the
Evidence of Indebtedness, including, without limitation, any and all guarantors,
sureties or other persons or entities liable on an Account.


"Purchase Price" means the amount bid by Buyer to purchase the Accounts as set
forth on the Letter of Intent and reproduced on the cover page of this Agreement
and incorporated herein.


"Seller" means Performance Capital Management, LLC.


"Transfer Date" means the date upon which Seller transfers the Accounts to Buyer
and makes available for pick-up by, or delivery of the Transfer Documents to
Buyer, which Transfer Date shall be at Seller's discretion on any date after
full payment by Buyer of the Purchase Price but not later than January 15, 2010.


"Transfer Documents" means all documents that are required to be delivered on
the Transfer Date by Seller or the Buyer pursuant to Article III.
 
ARTICLE II - PURCHASE AND SALE OF THE ACCOUNTS


Section 2.1. Agreement to Sell and Purchase Accounts.  Seller agrees to sell,
and Buyer agrees to purchase, the Accounts described in the Account Schedule,
subject to the terms, provisions, conditions, limitations, waivers and
disclaimers set forth in this Agreement.  The Accounts shall be transferred and
assigned pursuant to the Bill of Sale and Assignment.


Section 2.2.  Agreement to Assign/Buyer's Right to Act.  On the Transfer Date,
Seller shall deliver to Buyer a Bill of Sale and Assignment, in the form of
Exhibit "B" hereto, executed by an authorized representative of Seller, which
Bill of Sale and Assignment shall sell, transfer, assign, set-over, quitclaim
and convey to Buyer all right, title and interest of Seller in and to each of
the Accounts, the proceeds of the Accounts received by Seller from and after the
Cut-off Date, if any, and the Account Files.  The Account Schedule shall be
attached as an exhibit to the Bill of Sale and Assignment, identifying the
Accounts conveyed to the Buyer.  Buyer shall have no right to communicate with
any obligor or otherwise take any action with respect to any Account or any
Obligor until the Transfer Date.


Section 2.3.  Account Schedule.  Seller has provided as Exhibit "A” hereto the
Account Schedule setting forth all of the Accounts, which Buyer has agreed to
purchase and Buyer acknowledges that it has reviewed the same to its full
satisfaction.


Section 2.4. Purchase Price/Payment.  Buyer shall pay to Seller for the Accounts
to be sold hereunder, the total sum of $925,000.00, as and for the Purchase
Price, payable as follows:


(a) Deposit.  Buyer’s deposit ($112,859.27) heretofore received.  The deposit
consists of collections received since the cut-off date.  The deposit shall be
non-interest bearing and shall be non-refundable.


(b) Balance.  On or before 5:00 p.m., (EST), January 15, 2010, Buyer shall pay
to Seller the balance of the Purchase Price ($812,140.73), in full.  All of such
funds must be paid in immediately available funds in U. S. Dollars by wire
transfer as instructed by Seller.


Section 2.5.  Payments Received Before/After Cut-Off Date; Adjustments;
Remittance.  If Seller (or original creditor) receives any payments or other
consideration distributed or paid by or on behalf of an Obligor with respect to
an Account (hereinafter "payment") prior to or on the Cut-off Date, Seller shall
be entitled to accept and retain such payment in full, except to the extent that
the Approximate Current Balance for any such Account did not reflect a reduction
for any such payment, in which event Seller shall retain the payment and Buyer
shall be given a credit on such Account equal to the bid percentage (as
a  percent of the Approximate Current Balance) bid by Buyer times the amount of
such payment.  Payments on Accounts received by Seller after the Cut-off Date
shall belong to Buyer, and Seller shall pay over and/or deliver such payments to
Buyer (without recourse and without interest thereon from Seller) not later than
thirty days after receipt.


ARTICLE III - TRANSFER OF ACCOUNTS AND ACCOUNT FILES


Section 3.1. Assignment of Accounts and Account Files.  On the Transfer Date,
Seller shall execute and deliver to Buyer the Bill of Sale and Assignment and
such other documents necessary, proper or appropriate for the legal transfer of
its right, title and interest in and to the Accounts, and shall deliver or make
available the Account Files as set forth in Section 3.2 herein for all Accounts
purchased pursuant to this Agreement (collectively, the “Transfer
Documents”).  The Bill of Sale and Assignment shall have the same effect as an
individual and separate bill of sale and assignment of each and every Account
referenced therein.  The responsibility and cost of preparing and executing the
Bill of Sale and Assignment and such assignments or such other documents as
Seller deems necessary, proper and appropriate, to be executed and made
available on the Transfer Date shall be borne by Seller.  However, Buyer shall
be responsible for the recording and/or filing of the originals of any such
assignments as the same may be necessary, proper or appropriate and shall pay
all costs, fees and expenses for such recording and/or filing.  Seller reserves
the right to retain copies of all or any portion of the Account Files.  Buyer
shall bear the expenses of transportation of such Transfer Documents and of the
other documents, instruments and files to be delivered to Buyer pursuant to this
Article III.  The Seller through Dave Caldwell shall facilitate executing and
delivering to the Buyer an originally executed Assignment of Judgment for any
and all Judgment accounts within sixty (60) days of this Agreement with the
Buyer reimbursing reasonable expenses for same.

 
Page 3

--------------------------------------------------------------------------------

 

Section 3.2.  Account Documents.  In the event Buyer requests Seller to execute
and deliver assignments or other documents in addition to the initial Transfer
Documents, Buyer shall furnish Seller with copies of the proposed additional
assignments or other documentation for review, analysis, approval, amendment and
execution.  The responsibility for all costs, fees and expenses of preparing and
filing or recording any such additional assignments or such other documentation
shall be the sole responsibility of Buyer.


Seller shall provide Buyer with information concerning availability and fees for
document requests from the original creditors.


Seller will provide Buyer with a power of attorney to execute any documents
necessary to effect a transfer or assignment to Buyer of any existing judgments
or other legal actions on any purchased Accounts.


In compliance with the Fair Credit Reporting Act, Seller will report to each of
the credit bureaus it uses that the Accounts have been sold to Buyer, to the
extent that each bureau provides such reporting.


ARTICLE IV - SERVICING


Section 4.1. Servicing After Transfer Date.   As of the Transfer Date, all
rights, obligations, liabilities and responsibilities with respect to the
servicing of the Accounts shall pass to Buyer, and Seller shall be discharged
from all liability or obligation therefor.


Section 4.3. Servicer Requirements.  Buyer shall be responsi­ble for complying
with all state and federal laws, if any, with respect to the ownership and/or
servicing of any of the Accounts from and after the Transfer Date including,
without limitation, the obligation to notify any obligor or guarantor of the
transfer of servicing rights from Seller to Buyer.  Further, Seller shall have
the right, but not the obligation, to mail a notice addressed to any obligor or
guarantor, at the address shown in its records, notifying such obligor or
guarantor of the transfer of any Account from Seller to Buyer.


ARTICLE V – Intentionally left blank (RECALL OF ACCOUNTS AND REFUND OPTION OF
SELLER)
 
ARTICLE VI – Intentionally left blank (BUYER’S LIMITED RIGHT TO REQUIRE SELLER
TO REPURCHASE CERTAIN ACCOUNTS AFTER TRANSFER DATE)


ARTICLE VII - REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BUYER


Buyer hereby makes the following representations, warranties and covenants, as
of the date of this Agreement and as of the Transfer Date, all of which shall
survive the Transfer Date, and the execution and delivery of the Transfer
Documents:


Section 7. 1.  Identity of Buyer; Independent Evaluation.  Buyer warrants and
represents that it is a sophisticated, informed Buyer purchasing the Accounts
for its own account, and that it has knowledge, experience and expertise in the
buying, valuing, managing, collecting and pursuing of legal remedies to collect
and realize upon under-performing and/or non-performing consumer credit accounts
and other bad consumer loans such as the Accounts in the ordinary course of its
business.  Buyer further warrants, represents and covenants that it has
knowledge and experience in financial and business matters that enable it to
evaluate the merits and risks of the transactions contemplated by this
Agreement.  The Buyer has made such independent investigations as it deems to be
warranted into the nature, validity, enforceability, collectibility, and value
of the Accounts, and all other facts it deems material to its purchase and is
entering into this transaction solely on the basis of that investigation and the
Buyer's own judgment.


Section 7.2. No Collusion.  Neither the Buyer nor any of its officers, partners,
agents, representatives, employees or parties in interest has in any way
colluded, conspired, connived or agreed directly or indirectly with any other
bidder, firm or person to submit a collusive or sham bid, or any bid other than
a bona fide bid, or to fix prices.


Section 7.3.  Authorization.  Buyer is duly and legally authorized to enter into
this Agreement and has complied with all laws, rules, regulations, charter
provisions and bylaws to which it may be subject and that the undersigned
representative is autho­rized to act on behalf of and bind Buyer to the terms of
this Agreement.


Section 7.4. Binding Obligations.  Assuming due authoriza­tion, execution and
delivery by each party hereto, this Agreement and all of the obligations of
Buyer hereunder are the legal, valid and binding obligations of Buyer,
enforceable in accordance with the terms of this Agreement, except as such
enforcement may be limited by bankruptcy, insolvency, reorganiza­tion or other
similar laws affecting the enforcement of creditors' rights generally and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law).

 
Page 4

--------------------------------------------------------------------------------

 

Section 7.5. No Breach or Default.  The execution and delivery of this Agreement
and the performance of its obligations hereunder by Buyer will not conflict with
any provision of any law or regulation to which Buyer is subject or conflict
with or result in a breach of or constitute a default under any of the terms,
conditions or provisions of any agreement or instrument to which Buyer is a
party or by which it is bound or any order or decree applicable to Buyer.


Section 7.6. Due Diligence.  Buyer has been urged, invited and directed to
conduct such due diligence review and analysis of the Account Information and
related information, together with such records as are generally available to
the public from local, county, state and federal authorities, record-keeping
offices and courts  (including, without limitation, any bankruptcy courts in
which any obligor(s) , guarantor or surety, if any, may be subject to any
pending bankruptcy proceedings), as the Buyer deemed necessary,  proper or
appropriate in order to make a considered decision with respect to the purchase
and acquisition of the Accounts.


Section 7.7. Accounts Sold As Is.  BUYER ACKNOWLEDG­ES AND AGREES THAT SELLER
HAS NOT AND DOES NOT REPRESENT, WARRANT OR COVENANT THE NATURE, ACCURACY,
COMPLETENESS, ENFORCEABILITY OR VALIDITY OF ANY OF THE ACCOUNTS AND/OR ACCOUNT
FILES. ALL DOCUMENTA­TION, INFORMATION, ANALYSIS AND/OR CORRESPONDENCE, IF ANY,
WHICH IS OR MAY BE SOLD, TRANSFERRED, ASSIGNED AND CONVEYED TO BUYER WITH
RESPECT TO ANY AND ALL ACCOUNTS  IS DONE SO ON AN "AS IS, WHERE IS" BASIS, WITH
ALL FAULTS.


Section 7.8.  Economic Risk.  The Buyer represents, warrants and covenants that
all transactions contemplated by this Agreement do not involve, nor are they
intended in any way to constitute, the sale of a "security" or "securities"
within the meaning of any applicable securities laws, and none of the
representations, warranties or agreements of the Buyer shall create any
inference that the transactions involve any "security" or "securities".  The
Buyer acknowledges, understands and agrees that the acquisition of these
Accounts involves a high degree of risk and they are suitable only for persons
or entities of substantial financial means who have no need for liquidity and
who can hold the Accounts indefinitely or bear the partial or entire loss of the
value.


Section 7.9. Confidentiality Agreement.  Buyer is in full compliance with its
obligations under the terms of any Confidentiality Agreement executed by Buyer
(or its agent, Reviewer) to review the information made available by Seller or
its agents, and the terms thereof are hereby incorporated herein subject to
Buyer's ownership rights and interests acquired by Buyer hereunder.


Section 7.10. Identity.  Buyer is a "United States person" within the meaning of
Paragraph 7701 (a) (30) of the Internal Revenue Code of 1986, as amended.


Section 7.11. No Affiliation With Seller.  Except as may have been previously
disclosed to Seller in writing, Buyer is not or has not been affiliated,
directly or indirectly, with Seller, or any of its Servicing Agents.


Section 7.12. Assistance of Third Parties.  Buyer hereby agrees, acknowledges,
confirms and understands that Seller shall not have any responsibility or
liability to Buyer arising out of or related to any third parties’ failure to
assist or cooperate with Buyer.  In addition, Buyer is not relying upon the
continued actions or efforts of Seller or any third party in connection with its
decision to purchase the Accounts.  The risks attendant to the potential failure
or  refusal of third parties to assist or cooperate with Buyer and/or Seller in
the effective transfer, assignment, and conveyance of the purchased Accounts,
and/or assigned rights shall be borne by Buyer.


Section 7.13. Enforcement/Legal Actions.  Buyer agrees and represents that Buyer
shall not institute any enforcement or legal action or proceeding in the name of
Seller, or make reference to any of the foregoing entities in any correspondence
to or discussion with any particular Obligor regarding enforcement or collection
of the Accounts other than to identify Seller as the previous owner.  Buyer also
warrants and covenants not to take any enforcement action against any Obligor,
which would be commercially unreasonable.  Buyer shall not misrepresent,
mislead, deceive, or otherwise fail to adequately disclose to any particular
Obligor or guarantor the identity of Buyer as the owner of the Accounts.


Section 7.14. Status of Buyer.  The Buyer represents, warrants and certifies to
the Seller that it is (a) a financial institution; (b) an institutional
purchaser including a sophisticated, informed purchaser that is in the business
of buying or originating or collecting Accounts of the type being purchased or
that otherwise deals in such Accounts in the ordinary course of the Buyer's
business; or (c.) an entity or individual that is defined as an accredited
investor under the federal securities laws.


Section 7.15. Non-Consumer Transaction; Waiver.  The Buyer represents and
warrants to the Seller that this is not a consumer transaction, within the
meaning of any applicable federal, state or local statute or common law, and
that Buyer has knowledge and experience in financial and business-matters that
enables Buyer to evaluate the merits and risks of the transactions contemplated
hereby.  Further, the Buyer represents and warrants to the Seller that it is not
in a disparate bargaining position relative to the Seller. The Buyer hereby
waives, to the maximum extent permitted by law, any and all rights, benefits and
remedies under any state deceptive trade practices ­consumer protection act,
with respect to any matters pertaining to this Agreement and the transactions
contemplated hereby.

 
Page 5

--------------------------------------------------------------------------------

 

Section 7.16 No Brokers’ or Finders’ Fee.  Buyer has not employed any investment
banker, broker or finder in connection with the transaction contemplated hereby
who might be entitled to a fee or commission from the Seller upon consummation
of the transaction contemplated in this Agreement.


ARTICLE VIII - LIMITED REPRESENTATION AND WARRANTY OF THE SELLER


This sale of Accounts is made without recourse, and without any representation
or warranty, express or implied, of Seller, except solely that Seller does
hereby represent and warrant that Seller is the owner and holder of the Evidence
of Indebtedness for each of the Accounts.  Any other provi­sions of this
Agreement to the contrary notwithstanding, BUYER’S PURCHASE OF THE
ACCOUNTS  HEREUNDER IS FINAL AND WITH THE SOLE EXCEPTION OF SELLER’S LIMITED
WARRANTY OF TITLE TO THE EVIDENCE OF INDEBTEDNESS FOR EACH OF THE ACCOUNTS,
BUYER ACCEPTS THE SAME "AS IS-WHERE IS" WITHOUT EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTY BY SELLER OF: (A) THE AMOUNT OF THE PRINCIPAL OR
INTEREST BALANCES OF ANY ACCOUNT OR LOT OF ACCOUNTS; (B) THE COLLECTIBILITY OF
ANY ACCOUNT; (C.) “FITNESS FOR A PARTICULAR PURPOSE;” (D) “MERCHANTABILITY;” OR
(E) ANY OTHER TYPE OR KIND BY SELLER WHETHER ANY SUCH WARRANTY WOULD ARISE BY
STATUTE OR AT COMMON LAW.


Buyer shall have no "put backs" or similar rights or options regarding the
Accounts it purchases hereunder except under the express provisions of Article
VI of this Agreement.  In any event, the Seller’s liability hereunder as to any
Account shall be limited to the repurchase of any such Account under the limited
terms and conditions specified in said Article VI.


ARTICLE IX - BUYER’S AND SELLER’S INDEMNIFICATION


Section 9.1  Buyer’s Indemnification of Seller. From and after the date of this
Agreement, Buyer shall indemnify and hold harmless Seller against and from any
and all liability for, and from and against any and all losses or damages Seller
may suffer as a result of, any claim, demand, cost, expense, or judgment of any
type, kind, character or nature (including reasonable attorneys, fees), which
Seller shall incur or suffer as a result of:  (a) any act or omission of Buyer
or Buyer's agents in connection with the Accounts and its purchase of the
Accounts pursuant to the Agreement; or  (b) the material inaccuracy or breach of
any of Buyer's representations, warranties or  covenants herein; or (c.) any
claim by any Obligor or anyone claiming by, through or under any Obligor or
other person liable on any Account regarding the assignment, subsequent
enforcement, servicing or administration of the Accounts by Buyer from and after
the date of this Agreement; or (d) the violation of any statute, regulation or
common law, whether state or federal, by Buyer or Buyer’s agents with respect to
an Account.  This indemnification shall survive the execution and delivery of
the Transfer Documents.


Section 9.2  Seller’s Indemnification of Buyer.  From and after the date of this
Agreement, Seller shall indemnify and hold harmless Buyer against and from any
and all liability for, and from and against any and all losses or damages Buyer
may suffer as a result of, any claim, demand, cost, expense, or judgment of any
type, kind, character or nature (including reasonable attorneys' fees), which
Buyer shall incur or suffer as a result of:  (a) any act or omission of Seller
or Seller's agents in connection with the Accounts and its purchase of the
Accounts pursuant to the Agreement; or  (b) the material inaccuracy or breach of
any of Seller's representations, warranties or  covenants herein; or (c.) any
claim by any Obligor or anyone claiming by, through or under any Obligor or
other person liable on any Account regarding the assignment, subsequent
enforcement, servicing or administration of the Accounts by Seller; or (d) the
violation of any statute, regulation or common law, whether state or federal, by
Seller or Seller’s agents with respect to an Account. This indemnification shall
survive the execution and delivery of the Transfer Documents.


ARTICLE X – Intentionally left blank (SELLER OR ITS PREDECESSOR AS WITNESS)


ARTICLE XI - USE OF THE ORIGINAL CREDITOR’S NAME


Section 11.1 Use of the Original Creditor’s Name.  Buyer and it’s Successors
will not use or refer to the Original Creditor’s name for any purpose relating
to any Account including, without limitation, the promotion, marketing, or
advertising of any Account.  However, Buyer may use the Original Creditor’s name
for purposes of identifying an Account in communications with the Account’s
cardholder in order to collect amounts outstanding on the Account and in
accordance with Article XII below.  Buyer may use the original creditor and
Seller name as the transferor in any lawsuit filed by buyer.

 
Page 6

--------------------------------------------------------------------------------

 

ARTICLE XII - EFFECT OF ASSIGNMENT TO THIRD PARTIES


Neither party hereto shall have the right to assign its rights or obligations
under this Agreement to any third party, including subsequent transferees of any
Account.   While Buyer shall be free to sell, transfer, or dispose of any of the
Accounts from and after the Transfer Date, the Buyer shall have no right, at any
time after the Transfer Date, to assign or transfer any its rights under this
Agreement to any subsequent transferee of such Account(s) in whole or in part;
any such transfer of the Buyer’s rights in or to the Accounts shall
automatically terminate any warranties, representations, covenants, or
continuing obligations of Seller hereunder; notwithstanding any  such transfer
or assignment of Accounts  by Buyer, Buyer shall remain obligated with respect
to any of its obligations to Seller remaining hereunder.


ARTICLE XIII – Intentionally left blank (NOTICE OF OBLIGOR CLAIMS OR LITIGATION)


ARTICLE XIV - CONFORMITY TO LAW; FILES AND RECORDS


Section 14.1. Conformity to Law.  Buyer agrees, at its sole cost and expense, to
abide by all applicable state and federal laws, rules and regulations regarding
the handling, maintenance and servicing of all Accounts and all documents and
records relating to the Accounts purchased hereunder including, but not limited
to, the length of time such documents and records are to be retained and making
any disclosures to Obligors as may be required by law.


Section 14.2 Informational Tax Reporting.  Buyer hereby agrees to perform all
obligations with respect to federal and/or state tax reporting relating to or
arising out of the Accounts sold and assigned pursuant to this Agreement
including, without limitation, the obligations with respect to Forms 1098 and
1099 and backup withholding with respect to the same, if required, for the year
2009 and thereafter.


ARTICLE XV - NOTICES


Unless otherwise provided for herein, notices and other communications required
or permitted hereunder shall be in writing (including a writing delivered by
facsimile transmission) and shall be deemed to have been duly given (a) when
delivered, if sent by registered or certified mail return receipt requested, (b)
when delivered, if delivered personally, (c.) when received but no later than
the second business day following mailing, if sent by overnight mail or
overnight courier, or (d) when received, if sent by facsimile, in each case to
the parties at the following addresses (or at such other addresses as shall be
specified by like notice):


If to the Buyer:
Oliphant Financial Group, LLC
 
9009 Town Center Parkway
 
Lakewood Ranch, FL  34202
 
Attention:  Melody A. Cuff
 
Facsimile No.: 941-360-8993
   
If to the Seller:
Performance Capital Management, LLC
 
7001 Village Dr Suite 255
 
Buena Park, CA 90621
 
Attention: Dave Caldwell



ARTICLE XVI - DISCLAIMER


Buyer, all successors or assignees thereof and all subsequent transferees of the
Accounts hereby disclaim and waive any right or cause of action they may now or
in the future have against Seller and any and all of its respective officers,
directors, employees, attorneys, agents, predecessors in interest, and
independent contractors as a result of the purchase of the Accounts; provided,
however, that this waiver shall not extend to any liability of Seller arising
from Seller's failure to perform its obligations in accordance with the terms of
this Agreement, as limited to the remedies set forth in Article VI.


ARTICLE XVII- MISCELLANEOUS PROVISIONS


Section 17.1. Severability.  If any term, covenant, condition or provision
hereof is unlawful, invalid, or unenforceable for any reason whatsoever, and
such illegality, invalidity, or unenforceability does not affect the remaining
parts of this Agreement, then all such remaining parts hereof shall be valid and
enforceable and have full force and effect as if the invalid or unenforceable
part had not been included.


Section 17.2. Rights Cumulative: Waivers.  The rights of each of the parties
under this Agreement are cumulative and may be exercised as often as any party
considers appropriate under the terms and conditions specifically set
forth.  The rights of each of the parties hereunder shall not be capable of
being waived or varied otherwise than by an express waiver or variation in
writing.  Any failure to exercise or any delay in exercising any of such rights
shall not operate as a waiver or variation of that or any other such right.  Any
defective or partial exercise of any of such rights shall not preclude any other
or further exercise of that or any other such right.  No act or course of
conduct or negotiation on the part of any party shall in any way preclude such
party from exercising any such right or constitute a suspension or any variation
of any such right.

 
Page 7

--------------------------------------------------------------------------------

 

Section 17.3.  Headings.  The headings of the Articles and Sections contained in
this Agreement are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or any provision hereof.


Section 17.4. Construction.  Unless the context otherwise requires, singular
nouns and pronouns, when used herein, shall be deemed to include the plural of
such noun or pronoun and pronouns of one gender shall be deemed to include the
equivalent pronoun of the other gender.  This agreement shall be deemed to have
been written by both Buyer and Seller and, in the event of an ambiguity, its
interpretation shall not be construed against either party.


Section 17.5. Assignment.  Subject to Article XII, this Agreement and the terms,
covenants, conditions, provisions, obligations, undertakings, rights and
benefits hereof, including the Addenda, Exhibits and Schedules hereto, shall be
binding upon, and shall inure to the benefit of, the undersigned parties and
their respective heirs, executors, administrators, representatives, successors,
and assigns.


Section 17.6. Prior Understandings.  This Agreement super­sedes any and all
prior discussions and agreements between Seller and Buyer with respect to the
purchase of the Accounts and other matters contained herein, and this Agreement
contains the sole and entire understanding between the parties hereto with
respect to the transactions contemplated herein.


Section 17.7. Integrated Agreement.  This Agreement and all Addenda, Exhibits
and Schedules hereto constitute the final complete expression of the intent and
understanding of the Buyer and the Seller.  This Agreement shall not be altered
or modified except by a subsequent writing, signed by Buyer and Seller.


Section 17.8.  Counterparts; Fax Signatures.  This Agreement may be executed in
any number of counterparts, each of which shall constitute one and the same
instrument, and either party hereto may execute this Agreement by signing any
such counterpart.  Fax signatures, bearing the identification of the sender’s
fax machine, shall be treated for all purposes as original signatures on this
Agreement and any notice or other document provided for herein.


Section 17.9. Non-Merger/Survival.  Each and every covenant hereinabove made by
Buyer or Seller shall survive the delivery of the Transfer Documents and shall
not merge into the Transfer Documents, but instead shall be independently
enforceable.


Section 17.10. Governing Law/Choice of Forum.  This Agreement shall be
construed, and the rights and obligations of Seller, and Buyer hereunder
determined, in accordance with the law of the State of Florida, without giving
effect to any choice of law principles.  The parties agree that any legal
actions between Buyer and Seller regarding the purchase of the Accounts
hereunder shall be originated in the United States District Court in and for the
State of Florida, Northern District, and Buyer hereby consents to the
jurisdiction of said court in connection with any action or proceeding initiated
concerning this Agreement and agrees that service by mail to the address
specified on the cover page of this Agreement shall be sufficient to confer
jurisdiction over Buyer in such United States District Court.  In the event of
litigation under this Agreement, the prevailing party shall be entitled to an
award of attorneys, fees and costs.


Section 17.11. Third-Party Beneficiaries.  This Agreement is for the sole and
exclusive benefit of the parties hereto, and none of the provisions of this
Agreement shall be deemed to be for the benefit of any other person or entity.

 
Page 8

--------------------------------------------------------------------------------

 

Section 17.12.  Waiver of Jury Trial.  As a specifically bargained inducement
for Seller to enter into this agreement, and after having the opportunity to
consult counsel, buyer hereby expressly waives the right to trial by jury in any
lawsuit or proceeding relating to this agreement or arising in any way from the
transaction contemplated herein.


IN TESTIMONY WHEREOF, the parties hereto have executed this Agreement effective
as of the year and day above written.


BUYER:  Oliphant Financial Group, LLC


By: /s/ Melody A. Cuff                                                  
Name (print): Melody A. Cuff                                       
Title: Senior Vice President                                           


SELLER:    Performance Capital Management, LLC


By:     /s/ David J. Caldwell                                           
Name (print):            Dave Caldwell                             
Title:          C.O.O                                 
                          

 
Page 9

--------------------------------------------------------------------------------

 

EXHIBIT "A”
ACCOUNT SCHEDULE





 
Total Balance
Total Number of Accounts
       
$518,976,775.82
290,206


 
Page 10

--------------------------------------------------------------------------------

 

EXHIBIT "B"
BILL OF SALE AND ASSIGNMENT OF ACCOUNTS


Performance Capital Management, LLC, ("Assignor") hereby absolutely sells,
transfers, assigns, sets-over and conveys to Oliphant Financial Group, LLC
("Assignee") without recourse and without representations or warranties, express
or implied, of any  type, kind or nature, except solely that Seller does hereby
represent and warrant that Seller is the owner and holder of the Evidence of
Indebtedness for each of the Accounts:


(a) all of Assignor's right, title and interest in and to each of the Accounts
identified in the Account Schedule attached hereto as Exhibit "A” (the
"Accounts") , together with all promissory notes or other evidence of
indebtedness, if any, and together with all instruments and documents
constituting the Account Files pertaining to such Accounts, if any; and


(b) all principal, interest or other proceeds of any kind with respect to the
Accounts (including but not limited to proceeds derived from the conversion,
voluntary or involuntary, of any of the Accounts into cash or other liquidated
property, but excluding any payments or other consideration received by or on
behalf of Assignor prior to December 1, 2009 with respect to the Accounts.


This Bill of Sale is being executed and delivered pursuant to and in accordance
with the terms and provisions of that certain Account Purchase Agreement made
and entered into by and between the Assignor as Seller, and the Assignee as
Buyer dated January 15, 2010 (the "Agreement").  The Accounts are defined and
described in the Agreement and are being conveyed hereby subject to the terms,
conditions and provisions set forth in the Agreement.  Assignor represents that
this Bill of Sale has been duly authorized and that the person signing for same
has full power and authority in the premises.


THIS BILL OF SALE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF FLORIDA WITHOUT
REGARD TO THE CONFLICTS OF LAWS RULES THEREOF.


DATED:          1 – 19 – 2010            



 
Seller: Performance Capital Management, LLC
     
By:      /s/ David J. Caldwell                             
 
Name (print):                Dave Caldwell             
 
Title:            C.O.O                                              



STATE OF ____________
SS.
COUNTY OF __________


The foregoing instrument was acknowledged before me this _____ day of
____________2010, by ________________ as ____________ on behalf of Performance
Capital Management, LLC.
 
 

________________________________________   Signature of Notary Public – State of
____________       Personally Known ____ Or Produced Identification ____ VR
1/19/2010 Type of Identification Produced ___________________  

 
Page 11

--------------------------------------------------------------------------------